  Case 20-69503-pmb       Doc 22    Filed 10/09/20 Entered 10/09/20 14:21:57         Desc
                                        Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:                                        )
                                              )      CHAPTER 13
CATHERINE STARR BARRY                         )      CASE NO.: 20-69503-PMB
                                              )
                                              )
         DEBTOR.                              )

                           CHAPTER 13 TRUSTEE'S
              OBJECTION TO CONFIRMATION & MOTION TO DISMISS

        Melissa J. Davey, Chapter 13 Trustee, objects to confirmation of the plan and moves
to dismiss this case pursuant to 11 U.S.C. Section 1307(c) for the following reasons:

       1.      The plan as proposed will extend beyond sixty (60) months, contrary to 11
U.S.C. Section 1322(d).

        2.     The Debtor has failed to pay the Chapter 13 Plan payments to the Trustee as
required by 11 U.S.C. Section 1326.

       3.      According to the schedules and/or Debtor's testimony at the 341 Meeting of
Creditors, the Debtor has no regular source of income and does not appear to be eligible
for Chapter 13 relief. 11 U.S.C. Section 109(e).

         4.      The Chapter 13 budget fails to provide for post-petition real estate tax
liability, and Debtor has failed to establish and provide proof of a tax escrow account,
indicating that the Plan may not be feasible. 11 U.S.C. Section 1325(a)(6).

         5.      The Debtor has failed to provide the Trustee with a copy of the federal
income tax return for the most recent tax year ending immediately before the
commencement of the instant case in violation of 11 U.S.C. Section 521(e)(2)(A)(i). As
the Debtor has failed to submit the last filed tax return to the Trustee prior to the meeting
of creditors, the Trustee requires a sworn statement by the Debtor, in addition to the tax
return, that the tax return provided is a true copy of the most recent tax return filed.

       6.      The Trustee requests proof that Debtor has paid the post-petition mortgage
payments for Debtor's residence in order to determine whether the Plan complies with 11
U.S.C. Section 1325(a)(6).
  Case 20-69503-pmb       Doc 22    Filed 10/09/20 Entered 10/09/20 14:21:57        Desc
                                        Page 2 of 4



       7.      The Chapter 13 petition and schedules fail to disclose Debtor’s interest in a
2017 Polaris Slingshot SL and back Child Support owed to the Debtor in violation of 11
U.S.C. Section 521.

       8.     The Chapter 13 Plan appears to be infeasible because the budget in the
Schedules fails to include an expense for homeowner's insurance. 11 U.S.C. Section
1325(a)(6).

        9.     Debtor’s Schedules I and/or J fail to accurately reflect that Debtor is no
longer working and has not yet received unemployment, preventing the Chapter 13 Trustee
from determining whether the Plan complies with 11 U.S.C. Sections 1325 (a)(3), (a)(6),
and/or 1325(b)(1)(B).

        10.     The Chapter 13 Plan fails to provide treatment of the filed secured claim of
Performance Finance and the second filed secured claim of Associated Credit Union in
violation of 11 U.S.C. Sections 1322(a)(2) or 1325(a)(5).

       11.   The Debtor has failed to provide sufficient pay advice information for the
Trustee to determine whether the Debtor’s plan provides for the appropriate applicable
commitment period. 11 U.S.C. Sections 521(a)(1)(B)(iv), 1325(a)(3), and 1325(b)(4).

        12.    Debtor has failed to file a Certificate of Manner of Service showing proper
service pursuant to Federal Rules of Bankruptcy Procedure 2002, 3015, and 7004 in
violation of NDGA Bankruptcy Court General Order 21-2017.

       13.     The Chapter 13 Trustee requests that Debtor provide proof of adequate hazard
insurance on Debtor's residence in order to determine whether the Chapter 13 Plan
complies with 11 U.S.C. Sections 1325(a)(3), (a)(4), (a)(6) and/or (b)(1)(B).

        Wherefore, the Trustee moves this Honorable Court to consider the above
objections at the confirmation hearing, deny confirmation of the Chapter 13 plan, dismiss
the case pursuant to 11 U.S.C. Section 1307(c), and for such other and further relief that
this Court deems just and proper.
  Case 20-69503-pmb       Doc 22   Filed 10/09/20 Entered 10/09/20 14:21:57      Desc
                                       Page 3 of 4



Dated: October 09, 2020
                                                 /s/Taylor S. Mansell
                                                 Taylor S. Mansell
                                                 Attorney for the Chapter 13 Trustee
                                                 GA Bar No. 940461
                                                 260 Peachtree Street, NW, Suite 200
                                                 Atlanta, GA 30303
                                                 Telephone:      (678) 510-1444
                                                 Facsimile:      (678) 510-1450
                                                 mail@13trusteeatlanta.com
  Case 20-69503-pmb        Doc 22    Filed 10/09/20 Entered 10/09/20 14:21:57          Desc
                                         Page 4 of 4



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:                                         )
                                               )      CHAPTER 13
CATHERINE STARR BARRY                          )      CASE NO.: 20-69503-PMB
                                               )
                                               )
         DEBTOR.                               )

                                CERTIFICATE OF SERVICE

       This is to certify that I have on this day electronically filed the foregoing Chapter 13
Trustee's Objection to Confirmation & Motion to Dismiss using the Bankruptcy Court’s
Electronic Case Filing program, which sends a notice of this document and an
accompanying link to this document to the following parties who have appeared in this case
under the Bankruptcy Court’s Electronic Case Filing program:

Melissa J. Davey cdsummary@13trusteeatlanta.com, cdbackup@13trusteeatlanta.com
Evan Owens Durkovic edurkovic@semradlaw.com, ganb.courtview@SLFCourtview.com
Albert F. Nasuti obalashova@tokn.com, ifisher@tokn.com
Philip L. Rubin prubin@lrglaw.com, LPorter@lrglaw.com
Shayna M. Steinfeld shayna@steinfeldlaw.com
David C. Whitridge DWhitridge@tokn.com

       I further certify that on this day I caused a copy of this document to be served via
United States First Class Mail on the following parties at the address shown for each:

DEBTOR(S):
CATHERINE STARR BARRY
3782 BROOKSIDE PKWY
DECATUR, GA 30034
Dated: October 09, 2020                               /s/Taylor S. Mansell
                                                      Taylor S. Mansell
                                                      Attorney for the Chapter 13 Trustee
                                                      GA Bar No. 940461
                                                      260 Peachtree Street, NW, Suite 200
                                                      Atlanta, GA 30303
                                                      Telephone:      (678) 510-1444
                                                      Facsimile:      (678) 510-1450
                                                      mail@13trusteeatlanta.com
